Title: Notes on Debates, 20 June 1783
From: Madison, James
To: 


Friday June 20.
The Soldiers from Lancaster came into the City under the guidance of Sergeants. They professed to have no other object than to obtain a settlement of accounts, which they supposed they had a better chance for at Philadelphia than at Lancaster. [see the Report of the Committee on that subject]
The Report of the Committee [see the Journal] on the territorial Cession of Virga. being taken up, & the amendment on the Journal proposed by Mr. McHenry & Mr Clarke, being lost, Mr. Bedford proposed that the second condition of the Cession be so altered as to read “that in order to comply with the said Condition, so far as the same is comprized within the Resolution of ocr. 10. 1780. on that subject,” Commissioners as proposed by the Committee, be appointed &c. and that instead of “for the purposes mentioned in the said Condition,” be substituted “Agreeable to that Resolution.” In support of this alteration, it was urged by Mr. McHenry, Mr. Bedford & Mr. Clarke that the terms used by Virga. were too comprehensive & indefinite. In favor of the Report of the Committee, it was contended by Mr. Ellsworth that the alteration was unreasonable inasmuch as Civil expences were on the same footing of Equity as Military and that a compromize was the object of the Committee. Sundry members were of opinion that Civil expences were comprized in the Resolution of ocr. 10. 1780. Mr. Bland & Mr. Mercer acceded to the alteration proposed. Mr. Madison alone dissented, and therefore did not insist on a Call for the votes of the States. Mr. McHenry moved, but without being seconded “that the Commissioners instead of deciding finally should be authorized to report to Congress only.[”]
In the course of debate Mr. Clarke laid before Congress the Remonstrance of New Jersey as entered on the Journal.
As the Report had been postponed at the instance of the President & other Delegates of N. Jersey, in order to obtain this answer from their Constituents, and as the Remonstrance was dated on the 14th. of June, and was confessed privately by Mr.  to have been in possession of the Delegates on Monday last, an unfairness was complained of. They supposed that if it had been laid before Congress sooner the copy which would have been sent by the Virga. Delegates, might hasten the opening of the Land Office of that State. Mr. Clarke said there were still good prospects, and he did not doubt that the time would yet come when Congress would draw a line limiting the States to the westward & say thus far shall ye go & no farther. Mr. Bedford moved that with respect to the 4th & 5th. Conditions of the Cession “it be declared, that Clarke & his men, & the Virginia Line, be allowed the same bounty beyond the Ohio as was allowed by the U. S. to the same Ranks.” This Motion was seconded by  Congress adjourned without debating it; there being seven States only present and the spirit of compromise decreasing.
From several circumstances there was reason to believe that R. Island, N. Jersey Pennsylvania & Delaware, if not Maryland also retained latent views of confining Virginia to the Alegheny Mountains

Notice was taken by Mr. Madison of the Error in the Remonstrance, which recites “that Congress had declared the Cession of Virginia to be a partial one[”]
